Citation Nr: 0332629	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-21 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Berger's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
January 1999.  He is shown to have 4 years and 2 months of 
prior service, but that has not been verified.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the RO in 
Nashville, Tennessee, which denied service connection for 
Berger's disease.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.

A review of the claims folder reveals that, the RO never 
advised the veteran of the laws and regulations pertinent to 
the VCAA, or the potential impact this law might have on his 
claim.  This violation of due process must be addressed 
before the Board can undertake any action in this claim.

Furthermore, although letters issued by VA in August 2000 and 
April 2001 provided the veteran with general information 
regarding the evidence necessary to complete his claim, VA 
failed to inform him specifically which evidence VA will seek 
to provide and which evidence the veteran was to provide (see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002)).  A 
general letter addressing these provisions is not sufficient.  
The letter must be very specific as to what evidence VA has 
and exactly what evidence the veteran needs to provide.  The 
August 2000 and April 2001 letters did not meet the standards 
required under the above-cited case and this violation of due 
process must be addressed before the Board can undertake any 
action in this claim.  

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Quartuccio, they should be given 
the opportunity to respond.

The veteran has reported treatment at the VA Medical Center 
(VAMC) in Murfreesboro, Tennessee.  The RO should contact the 
VAMC in Murfreesboro and obtain all the veteran's treatment 
records dealing with Berger's disease from May 2002 to the 
present.  

The veteran should be afforded a current VA examination to 
determine the nature and etiology of his Berger's disease.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with and 
satisfied.  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  The RO must indicate which 
portion of that information and evidence, 
if any, the Secretary will attempt to 
obtain on behalf of the claimant.  After 
the veteran and his representative have  
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for Berger's disease (IgA 
Nephropathy).  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records 
including those from the VAMC in 
Murfreesboro, Tennessee, dated May 2002 
to the present.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO should schedule the veteran 
for a VA examination by a nephrologist 
to evaluate the nature and etiology of 
his Berger's disease.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examiner should specifically note all 
the veteran's service medical records 
including the report of hospitalization 
dated February 1991.  The examiner 
should provide an opinion as to whether 
the onset of Berger's disease occurred 
prior to service or occurred during 
service.  If the disease existed prior 
to service, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that it was aggravated 
during service.  However, if the 
examiner finds the disease existed 
during service, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
disease is etiologically related to the 
veteran's military service and whether 
the veteran's current kidney disorder is 
a result of Berger's disease.  The 
examiner should also determine whether 
the veteran presently suffers from 
Berger's disease.  The rationale for any 
opinion should be set forth.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA 
or other legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




